237 Md. 653 (1965)
207 A.2d 614
TEVES
v.
STATE
[No. 204, September Term, 1964.]
Court of Appeals of Maryland.
Decided March 4, 1965.
*654 PER CURIAM:
The appellant, Teves, who was convicted in a non-jury trial of the larceny of two automobiles, of the larceny of a gasoline credit card and a vehicle registration card from another car, and of two charges of false pretenses by using the credit card, contends on this appeal that the evidence was insufficient to support the convictions.
The State's evidence showed that the automobiles were stolen; that a witness saw the appellant enter one of the vehicles and drive off; that he was arrested after beginning to drive off in the second car; that the credit card was stolen and that the appellant used it twice to obtain gasoline from service stations, signing the name of the owner of the card, and that he had it in his possession when apprehended. Manifestly, the evidence was sufficient to warrant the convictions.
Judgments affirmed.